Title: List of Persons to Whom Passes Have Been Given, [5 January – 3 October 1782]
From: Franklin, William Temple,Mumford, Gurdon Saltonstall,L’Air de Lamotte, Jean
To: 


[January 5–October 3, 1782]

  
    List of Persons to whom Passes have been given in the Year 1782.
  
  
Names.
    
    where going to
    Date


Henry Wyld

Ostende
5. Jan. 82.


Robert Gray

L’Orient
Do


Aaron Dexter &Thos Winthrop
}
Nantes & L’Orient
  Do


Benj. Parker & Jos. Winthrop
  }
  Nantes & L’Orient
  Do—


Isaac Smith, Bellimy Kan,& Alexr Thomas.
  }
  Nantes & L’Orient
Do.—


Capt. Silas Talbot.

Nantes
Do


Gurdon Bill

Do—
6 Jan. 82


John Hunt

Ostende—
7 Do—


Isaac Brown.

Nantes
9. Do



William Moran,
}
Nantes
14 Jany 82


Jesse Breed,


Andrew Floyd,


Ephraim Wales,


Robt. Smallpiece,


Alexr. Ore,


James Hamilton &


Edward Harper.


Thomas Munro
}
Nantes
  22 Jany 1782


Peter Price


John Cowin


Uzal Woodruff


Robert Haddock
}
  Nantes & L’Orient
  16. Feby.1782


Joseph Veeseley


Theodore Hopkins
}
  Nantes
  31. Mars 1782


George Harrison


Mr. Searle

Nantes & Bordeaux
3. Avril 1782.


Saml. Smidley

Amsterdam
11. Avril 1


Moses Young

Ostende
14. Avril 1782.


Courtauld

Brest
Do.


Myers

Amsterdam.
Do.


Chever

Do
21. Do


Mr. Ridley

Do
5 May 82


Mess Rawle et Walker

Ostende
8 Do


Mess Ming & Norcom

Nantes
9 Do


Murow & 2 others

Do
8 Do.


Alcock William & five others

Do.
15 May Do.


William Stephenson & Georg Cabit

Do
22 May Do.


Mrs. Henderson & Williams

Nantes
29. May do.


Mr. & Mde. Bacon

L’Orient
3. Juin 1782.



Mr. Manifold

Nantes
5. Juin 1782.


La Demoiselle Richards

Ostende
8. Juin 1782.


Mr. Browne

Nantes
15. Juin 1782


Mr. Tho: Munrowe

Ostende & d’ostende à Nantes
18. Juin 1782


Mr. Henry Mitchel

Amsterdam
Do.


Mde. Mary Adams

Ostende
26 Juin 1782.


Messrs. Dawes & Vaux—

Ostende
24 Juillet 1782.


Mr. Mayo

Geneve
Do.


Mr. Simonds: avec deux matelots

Nantes
le 2 aout 1782.


Mr. Bell et La Delle. Beckwith

Ostende
le 16 août 1782.


Messrs. Smith, Mansfield & Porter

Nantes
le 26. août 1782.


Made. Lavau

Rochefort
le 3. Oct. 1782.


